



FBL FINANCIAL GROUP, INC.
CASH-BASED RESTRICTED STOCK UNIT PLAN
Effective December 15, 2011, as amended through February 27, 2019


1.    Purpose of the Plan. The purpose of the FBL Financial Group, Inc.
Cash-Based Restricted Stock Unit Plan (the “Plan”) is to attract and retain the
best available personnel for positions of substantial responsibility, by
providing additional incentive to officers, employees, advisors and consultants
of FBL Financial Group, Inc. (the “Company”) and its affiliates identified by
the Stock Subcommittee of the Management Development and Compensation Committee
of the Board of Directors of the Company (the “Subcommittee”). To facilitate the
purpose of this Plan, the Subcommittee may issue restricted stock units (the
“Units”) to such officers, employees, advisors and consultants (the
“Participants”) selected by it from time to time. The fair market value of a
Participant’s Units shall be paid to them in cash or cash equivalents in
accordance with the terms of this Plan.


2.    Administration of the Plan.


2.1 General. The Plan shall be administered by the Subcommittee.


2.2 Powers. The Subcommittee shall have full discretionary power and authority
to: (a) select the Participants to whom awards of Units may from time to time be
granted hereunder (an “Award”); (b) determine the number of Units granted to
each Participant pursuant to an Award; (c) determine the forfeiture, vesting and
other terms, conditions and restrictions of any Award granted hereunder;
(d) determine whether, to what extent, and under what circumstances Awards may
be canceled; (e) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (f) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (g) make any other determination and take any
other action that the Subcommittee deems necessary or desirable for
administration of the Plan, provided that such determination or action is not
inconsistent with the terms of this Plan or any order or resolution of the
Company’s Board of Directors.


2.3. Binding Authority. The decisions of the Subcommittee shall be final,
conclusive, and binding with respect to the interpretation and administration of
the Plan and Awards. The Subcommittee shall make, in its sole discretion, all
determinations arising in the administration, construction, or interpretation of
the Plan and Awards, including the right to construe ambiguous or disputed Plan
or Award terms and provisions, and any such determination shall be conclusive
and binding on all Persons.


3.    Terms and Conditions of Awards.
(a) Each Award shall consist solely of Units.
(b)On any date, the value of each Unit shall equal the fair market value of one
share of the Company’s Class A Common Stock (the “Stock”), which shall be
determined by the Subcommittee in its sole discretion (the “Fair Market Value”);
provided, however, that (i) if the Stock is then admitted to trading on a
national securities exchange, the Fair Market Value on any date shall be the
last sale price reported for such Stock on such exchange on such date or on the
last date preceding such date on which a sale was reported, (b) if the Stock is
admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or other comparable quotation system and
has been designated as a National Market System (“NSM”) security, the Fair
Market Value on any date shall be the last sale price reported for a share of
Stock on such system on such date or on the last day preceding such date on
which a sale was reported or (c) if the Stock is admitted to quotation on NASDAQ





--------------------------------------------------------------------------------





and has not been designated an NMS security, the Fair Market Value on any date
shall be the average of the highest bid and the lowest asked price of the shares
of Stock on such system on such date.
(c)The Units awarded pursuant to this Plan: (a) are not shares of Stock; (b) do
not entitle a Participant to acquire shares of Stock; and (c) do not provide a
Participant with any of the rights granted to the holders of Stock, including
the right to vote. The Units shall accrue dividends or dividend equivalents
which shall be paid only upon vesting of the Units.
(d)The Units awarded to a Participant may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, except upon the death of a
Participant by will or by the laws of descent and distribution.
(e)No Participant shall receive awards under this Plan in any calendar year with
an aggregate fair market value in excess of $3,000,000.


3.2 Award Agreements. The number of Units granted to each Participant pursuant
to an Award and the forfeiture, vesting and other terms, conditions and
restrictions of any Award granted hereunder shall be set forth in a Restricted
Stock Unit Agreement in the form determined by the Subcommittee from time to
time (the “Award Agreement”). The terms of each Award Agreement may vary from
one Award to another and from one Participant to another, but must in all cases
be consistent with the terms of this Plan. A Participant shall have no rights
with respect to an Award and will be deemed to have rejected their Award unless
and until they have signed and returned their Award Agreement to the
Subcommittee within the time period designated by the Subcommittee.


3.3 Participant Accounts. Upon the execution of an Award Agreement by a
Participant, the Company shall establish a separate account maintained on the
books of the Company (the “Participant Account”) and credit to such account the
number of Units set forth in such Participant’s Award Agreement. All amounts
credited to the Participant’s Account shall for all purposes be a part of the
general assets of the Company. The Participant’s interest in his or her
Participant Account shall only be that of a general, unsecured creditor of the
Company.


3.4 Form and Timing of Payment. The Participants shall be paid the Fair Market
Value of their Units in cash or cash equivalents in accordance with the terms of
their Award Agreement and this Plan; provided, however:


(a)    Any payment that represents the deferral of compensation within Section
409A of the Internal Revenue Code of 1986, as amended from time to time, shall
be made no earlier than allowed pursuant to Section 409A(a)(2) of the Code and,
without limiting the foregoing, no payment shall be made to a “specified
employee” as defined in Section 409A(a)(2)(B), earlier than allowed by Section
409A(a)(2)(B) of the Code;
(b)    Once designated in an Award Agreement, neither the time nor schedule of a
payment may be accelerated in violation of Section 409A(a)(3) of the Code; and
(c)    Once designated in an Award Agreement, neither the time nor the schedule
of a payment may be further deferred in violation of Section 409A(a)(4) of the
Code.







--------------------------------------------------------------------------------





4.    Adjustments upon Changes in Capitalization. Subject to Section 5 of this
Plan, in the event of a “Change of Capitalization,” the Subcommittee shall
conclusively determine the appropriate adjustments, if any, to the class of the
Company’s stock to which the Units relate and the number of Units granted to
each Participant. For purposes of this Plan, the term “Change of Capitalization”
means any increase, reduction, or change or exchange of the Stock for a
different number or kind of shares or other securities of the Company by reason
of a reclassification, recapitalization, merger, consolidation, reorganization,
issuance or warrants or rights, stock dividend, stock split or reverse stock
split, combination or exchange of shares of Stock, repurchase of shares of
Stock, change in corporate structure or otherwise.


5.    Compliance with Section 409A. This Plan and each Award Agreement shall, to
the extent possible, be interpreted and operated in a manner to avoid the
application of Section 409A(a)(1) of the Code. Notwithstanding anything in this
Plan or an Award Agreement to the contrary, the Subcommittee shall be authorized
to take any unilateral action, including the amendment of this Plan and any
Award Agreement, that it deems necessary or desirable to avoid the application
of or noncompliance with Section 409A of the Code; provided, however, that
neither the Company, the Subcommittee or any other officer, employee or agent
shall have any liability to a Participant with respect to any amount paid or
payable by the Participant by reason of the application or violation of Section
409A of the Code.


6.    Non-exclusivity. The adoption of the Plan by the Company shall not be
construed as amending, modifying or rescinding any previously approved incentive
arrangement or as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable and such arrangements
may be either applicable generally or only in specific cases.


7.    Amendment and Termination. The Board of Directors of the Company may
amend, suspend, discontinue, or terminate the Plan or any portion thereof in a
manner consistent with Section 5 of the Plan.


8.    Choice of Law and Venue. This Plan, and the application or interpretation
hereof, shall be governed exclusively by its terms and by the laws of the State
of Iowa, without regard to its choice of law provisions.



